Exhibit 10.1

INDEPENDENT CONSULTANT AGREEMENT

This Independent Consultant Agreement (“Consultant Agreement”), made as of this
30th day of September, 2020 by and between Riverview Financial Corporation, 3901
North Front Street, Harrisburg, PA 17110 (the “Corporation”), and Steven A.
Ehrlich (the “Consultant”) (collectively, the Corporation and Consultant shall
be referred to as the “Parties”).

BACKGROUND

Riverview Bank is the wholly owned subsidiary of Riverview Financial
Corporation. Consultant has served in executive and strategic roles with the
Corporation and Riverview Bank (the “Bank”) prior to his resignation from
full-time employment on September 30, 2020, and he possesses a significant
amount of specialized institutional and industry expertise. Corporation desires
to utilize Consultant’s specialized expertise and industry knowledge in a
consulting capacity to provide strategic business advice to the Corporation and
to engage Consultant on specialized projects on an as needed basis.

NOW, THEREFORE, in consideration of the mutual agreements and undertakings
hereinafter set forth and intending to be legally bound hereby, the Parties
agree as follows:

1. Scope of Services. During the term of this Consultant Agreement, Consultant
shall provide consultation and strategic business advice to Corporation and the
Bank. Such services shall include, among other things, providing consultation to
the Corporation’s and the Bank’s officers and employees, and advice on and in
areas that include, but are not limited to, real estate divesture/consolidation
projects; general corporate and investment banking matters; efficiency projects;
loan workouts; and human resources matters. Consultant’s services may include
research and review of strategic trends and issues facing the Corporation, the
Bank and the industry; preparing reports and recommendations; and participating
in calls, presentations, and meetings, as necessary (hereinafter “the
Services”). Consultant agrees to perform such Services and other related
Services reasonably assigned to him by Corporation or the Bank from time to
time. Consultant agrees to devote his best efforts, skill and attention to the
performance of such Services.

2. Compensation.

a. As compensation for his services, Corporation agrees to pay Consultant a
monthly consulting fee in the amount of Three Thousand, Two Hundred Dollars
($3,200.00) per month, unless otherwise mutually agreed to by Consultant and
Corporation. In addition, Corporation agrees to pay Consultant a monthly
retainer in the amount of Two Thousand, Five Hundred Dollars ($2,500.00) for up
to twenty (20) hours of Services per month. In the event that Consultant’s
Services exceed 20 hours per month, Corporation agrees to pay Consultant $120
per hour for each hour beyond 20 hours per month. Invoices will be rendered
monthly based on documentation of the hours worked by Consultant. Payments will
be due within fifteen (15) days following the date of invoice.



--------------------------------------------------------------------------------

b. Corporation agrees to reimburse Consultant for reasonable business expenses
incurred in the course of his provision of Services to Corporation. Consultant
shall submit a statement of such reasonable expenses with Consultant’s monthly
invoice. Consultant agrees to maintain complete and accurate records to
substantiate all expenses and charges to Corporation. Corporation shall pay
Consultant’s fee and reimbursable and reasonable expenses on a monthly basis
within fifteen (15) calendar days of receipt of Consultant’s monthly statement
therefore.

3. Workmanship. Consultant shall perform the Services in a workmanlike manner
following practices generally accepted in the industry.

4. Timely Provision of Services. Consultant agrees to timely perform the
Services according to schedules mutually agreed to by Consultant and Corporation
from time to time. Consultant is free to determine the office location from
which Consultant will provide services. Corporation will provide Consultant with
the necessary general instructions for the Services. Consultant shall provide
all expertise and labor necessary for performance of the Services.

5. Independent Consultant. In providing the Services under this Consultant
Agreement, Consultant is an independent consultant of Corporation and is not an
employee, agent, servant, joint venturer, partner or affiliate of or with
Corporation or the Bank, and neither Corporation nor the Bank shall have the
right to exercise control or direction over the manner in which the Services are
performed. Consultant acknowledges that no federal, state or local taxes will be
withheld from the compensation paid to Consultant under this Consultant
Agreement, nor will Consultant accrue any employee benefits, including but not
limited to vacation, retirement, pension, social security, workers’
compensation, unemployment compensation or other insurance generally afforded
Corporation’s employees, except as set forth under this Consultant Agreement.
Consultant shall conduct all business in full compliance with all laws, codes,
and regulations, including but not limited to, compliance with all banking
regulations, Internal Revenue Service regulations concerning all tax laws
applicable to the operation of the business such as payment of all
self-employment taxes, compliance with all employment tax requirement for
withholding on any employees used by Consultant, and compliance with state
employment and workers’ compensation laws.

6. Insurance and Indemnification. Prior to the performance of any services under
this Consultant Agreement, Consultant shall provide to Corporation a certificate
of insurance. Such certificate of insurance must include proof of a valid
insurance policy for General Liability and Automobile Liability. Consultant
shall provide written confirmation of exemption from Workers’ Compensation
Insurance in the format attached hereto as Exhibit A and signed by Consultant.
To the fullest extent permitted by law, Consultant also agrees to defend,
indemnify and hold harmless Corporation and the Bank and their elected and
appointed officials, officers, employees, representatives, agents, attorneys,
insurers, successors and assigns from all claims, losses, liability or expenses,
including attorneys fees and costs, arising out of or relating to the
performance of Consultant’s services hereunder.

7. Non-Exclusive Relationship. The Parties acknowledge that Corporation does not
agree to use Consultant exclusively. It is further understood that Consultant is
free to contract for services to be performed for others while under agreement
with Corporation, provided such services do not involve the solicitation,
directly or indirectly, of customers or clients of the Corporation for products
or services that are in competition with those of Corporation, or the disclosure
of confidential Corporation information, and further provided that the services
do not compete with, involve, interfere with, or conflict with any transactions
for which Consultant is providing Services for Corporation.

 

2



--------------------------------------------------------------------------------

8. Term. The term of this Consultant Agreement shall be for a six (6) month
period, if not earlier terminated in accordance with the termination provisions
below (the “Term”). This Consultant Agreement may be renewed for successive six-
month periods upon the written agreement of the Parties.

9. Termination.

a. Without Cause. Either party may terminate this Consultant Agreement, without
cause, upon fifteen (15) calendar days written notification to the other party.
During this fifteen (15) day notice period, Corporation shall be under no
obligation to utilize Consultant’s Services for any reason. During this fifteen
(15) day notice period, Consultant shall continue in good faith to provide the
Services to Corporation as needed by Corporation. If this Consultant Agreement
is terminated by mutual agreement of the Parties in writing, or by the
Corporation without Cause, before the end of the Term of the Consultant
Agreement, Consultant shall be paid the remaining monthly consulting fee and
retainer stated in Paragraph 2 of this Consultant Agreement between the date of
termination of the Consultant Agreement and the end of the six- month Term.

b. For Cause. If this Consultant Agreement is terminated by Corporation for
Cause, Consultant shall be paid only the compensation provided in Paragraph 2 up
to the date of termination, on a pro-rata basis. For purposes of this Consultant
Agreement, Cause shall mean:

(1) Consultant’s conviction of, or plea of guilty or nolo contendere to, a
felony, a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Consultant;

(2) the Consultant’s fraud, misappropriation, theft or abuse of the Corporation
or the Bank’s property or funds or the property of customers, employees,
contractors, vendors or business associates of the Corporation or the Bank;

(3) Material breach of the obligations of Consultant to Corporation under this
Consultant Agreement, including but not limited to a breach of his obligations
with respect to non-solicitation, confidentiality and Confidential Information;

(4) Dishonesty or gross negligence of the Consultant in the performance of his
Services; or

(5) Any breach by Consultant of his obligations under the Confidential
Separation Agreement and General Release between Consultant and the Corporation
and/or the Bank.

c. Consultant acknowledges that his ongoing obligations under the Confidential
Separation Agreement and General Release between Consultant and the Corporation
and/or the Bank survive the commencement and termination of this Consultant
Agreement for any reason and are incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

10. Non-Solicitation. At no time during this Consultant Agreement, and for a
period of six (6) months following the termination of this Consultant Agreement
for any reason, shall Consultant solicit any employees of Corporation or the
Bank, directly or indirectly, for employment opportunities or for future
employment with Consultant. During the term of this Consultant Agreement,
Consultant shall not employ any persons employed by or engaged by Corporation or
the Bank without the prior written approval of Corporation and the Bank. In
addition, for a period of six (6) months following the termination of this
Consultant Agreement for any reason, Consultant shall not, directly or
indirectly, solicit persons or entities who were customers or referral sources
of the Corporation or the Bank within the six (6) months prior to the
termination of this Consultant Agreement, to become a customer or referral
source of Consultant or of a person or entity that competes with the Corporation
or the Bank.

11. Confidential Information. From time to time, Corporation and/or the Bank may
provide confidential business and technical information to Consultant in
connection with the Services (“Confidential Information”). Consultant agrees
that he shall hold and maintain in confidence all Confidential Information and
he shall not at any time during the term of this Consultant Agreement or
thereafter disclose to any person or entity any trade secrets or Confidential
Information learned or obtained by him while engaged by Corporation, including,
but not limited to, information disclosed to Consultant or known by him as a
consequence of or through his contract with Corporation and not generally known
in the public and which in any way relates to Corporation’s or to the Bank’s
software, including but not limited to algorithms, interfaces, data structures
or software, whether in source or object form; and the Corporation’s and the
Bank’s products, processes, services, inventions (whether or not such inventions
are patentable), formulas, techniques or know how, including, but not limited
to, books of business, customer and client lists, customer and client contact
information, customer and client preference information, referral lists and
contact information; and information relating to research, development,
purchasing, accounting, marketing, business development, merchandising and
selling, financial records, sales records and data, historical volumes, and
competitive sales and marketing outreach strategies, and trade secrets as
defined by Pennsylvania law. Upon termination of this Consultant Agreement,
Consultant shall return all property of Corporation and the Bank obtained by
Consultant during this Consultant Agreement and he shall not maintain any
photocopies or other reproductions, including electronic, of his own.

12. Equitable Relief. Consultant acknowledges and agrees that in the event that
the he breaches any of the covenants in this Consultant Agreement, Corporation
and the Bank will suffer immediate and irreparable harm and injury for which
Corporation and the will have no adequate remedy at law. Accordingly,
Corporation and the Bank shall be absolutely entitled to obtain equitable
relief, including without limitation temporary restraining orders, preliminary
injunctions, permanent injunctions, and specific performance. The foregoing
remedies and relief shall be cumulative and in addition to any other remedies
available to Corporation and the Bank at law or under any other agreement
between the Parties. In the event of Consultant’s breach or threatened breach of
any of the terms or covenants of this Consultant Agreement, Corporation has the
right to immediately cease and discontinue the payment of any and all
compensation set forth in Paragraph 2 of this Consultant Agreement.

 

4



--------------------------------------------------------------------------------

13. Attorneys’ Fees and Expenses. In addition to the other remedies to which
Consultant, Corporation and the Bank may be entitled, the prevailing Party shall
pay to the non-prevailing Party the amount of any attorneys’ fees and any other
expenses incurred by the prevailing Party incident to its maintenance of any
successful action to enforce its rights under this Consultant Agreement.

14. Tolling of Period. In the event that Consultant shall breach any of the
covenants in this Consultant Agreement, then the six-month period specified in
Paragraph 10 of this Consultant Agreement shall be tolled during the period of
such breach and shall only resume after all such breaches by the Consultant have
ceased.

15. Ownership of Intellectual Property in Connection with the Services. The
intellectual property developed pursuant to this Consultant Agreement and all
corresponding copyrights, trade secret rights, and patent rights, shall be the
sole and exclusive property of Corporation. Consultant hereby assigns to
Corporation all right, title, and interest in and to all right to the
intellectual property, without additional consideration, and agrees to assist
Corporation to register and enforce, in Corporation’s name, all patents,
copyrights, and other rights and protection relating to the Services. Consultant
agrees to execute and deliver all additional documents reasonably requested by
Corporation in order to vest, perfect, register, and/or enforce any such rights
in Corporation.

16. Severability. The covenants in this Consultant Agreement are severable and
if any covenant or portion thereof is held to be invalid or unenforceable for
any reason, such covenant or portion thereof shall be modified or adjusted to
the extent necessary to cure the invalidity or unenforceability, and all other
covenants or provisions shall remain valid and enforceable.

17. Entire Agreement. This Consultant Agreement, and any exhibits hereto,
expresses the entire agreement between the Parties regarding the Services to be
performed hereunder, and supersedes all prior agreements, understandings, and
negotiations involving the Parties regarding the Services, whether written or
oral, consistent or inconsistent, or otherwise, with the exception of
Consultant’s ongoing obligations under the Confidential Separation Agreement and
General Release between Consultant and the Corporation and/or the Bank, which
continue in force and survive the commencement of and the termination of this
Consultant Agreement for any reason. This Consultant Agreement may not be
amended, modified, waived, terminated or clarified except by written agreement
signed by both Parties.

18. Waiver of Breach. No waiver by either party of any condition or of the
breach by the other of any term or covenant contained in this Consultant
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or construed as a further or continuing waiver of any such condition
or breach or a waiver of any other condition, or of the breach of any other term
or covenant set forth in this Consultant Agreement. The failure of either party
to exercise any right hereunder shall not bar the later exercise thereof.

 

5



--------------------------------------------------------------------------------

19. Benefits and Assignment. The Parties intend that Corporation and the Bank,
and their successors and all of their present and future subsidiaries and
affiliates, shall be third party beneficiaries of and may enforce this
Consultant Agreement. The rights and obligations of Parties under this
Consultant Agreement shall inure to the benefit of the Parties and shall be
binding upon Corporation, the Bank, and their successors and assigns.
Corporation and the Bank may not assign their rights and obligations hereunder
except to another entity that succeeds to the business of Corporation or the
Bank. Consultant may not assign his rights and obligations hereunder.

20. Choice of Law. This Consultant Agreement shall be governed by and be
interpreted in accordance with the laws of the Commonwealth of Pennsylvania.

21. Paragraphs. The Article and section headings contained in this Consultant
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Consultant Agreement. This Consultant Agreement shall
not be construed against the party responsible for any language in this
Consultant Agreement.

IN WITNESS WHEREOF, the Parties have executed this Consultant Agreement as of
the date first above written.

 

RIVERVIEW FINANCIAL CORPORATION

By:

 

LOGO [g935152page009a.jpg]

 

CONSULTANT:

By:

 

LOGO [g935152page009b.jpg]

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATION OF WORKERS’ COMPENSATION EXCLUSION

I hereby acknowledge that I am self-employed and/or am in a legal partnership
with respect to the Services to be provided under this Agreement, and therefore
workers’ compensation coverage is not applicable. I understand that if I would
hire one or more employees to provide Services under this Agreement, I would
then be responsible to provide a current workers’ compensation certificate of
insurance to Corporation prior to the performance of any services to
Corporation.

 

Date:   9/30/2020 Signature:  

LOGO [g935152page009b.jpg]

 